FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DIMAS RENE CANO JOHNSON, AKA                     Nos. 12-72473
Dimas Rene Cano Jonhnson,                             13-71015

               Petitioner,                       Agency No. A094-293-609

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Dimas Rene Cano Johnson, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”) (petition No. 12-72473), and of the BIA’s order denying his motion to

reopen (petition No. 13-71015). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID

Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), we review for

abuse of discretion the BIA’s denial of a motion to reopen, Cano-Merida v. INS,

311 F.3d 960, 964 (9th Cir. 2002), and we review de novo due process challenges

in immigration proceedings, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000).

We deny the petitions for review.

      As to petition No. 12-72473, the record does not compel the conclusion that

Cano Johnson has established changed or extraordinary circumstances to excuse

his untimely asylum application. See 8 C.F.R. §§ 1208.4(a)(4), (5). Thus, we deny

the petition as to Cano Johnson’s asylum claim.

      Substantial evidence supports the agency’s adverse credibility determination

based on Cano Johnson’s inconsistent accounts of his actions after an alleged

attack on his sister. See Shrestha, 590 F.3d at 1048 (adverse credibility

determination was reasonable under the “totality of circumstances”). Cano

Johnson’s explanations do not compel a contrary conclusion. See Lata v. INS, 204
F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible testimony, Cano


                                          2                           12-72473 / 13-71015
Johnson’s withholding of removal claim fails. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      Cano Johnson’s CAT claim fails because it is based on the same evidence

the agency found not credible, and he does not point to any other evidence that

compels the conclusion that it is more likely than not he would be tortured by or

with the acquiescence of the government if returned to Honduras. See Shrestha,
590 F.3d at 1048-49.

      As to petition No. 13-71015, the BIA did not abuse its discretion when it

denied Cano Johnson’s motion to reopen to apply for cancellation of removal after

concluding that he was afforded an opportunity to present his application for

cancellation of removal during prior proceedings. See 8 C.F.R. § 1003.2(c)(1);

Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to

reopen shall be reversed only if it is “arbitrary, irrational or contrary to law”)

(internal quotation marks omitted). We reject Cano Johnson’s contention that the

IJ pretermitted his application for cancellation of removal in violation of due

process. See Lata, 204 F.3d at 1246 (requiring error to prevail on a due process

claim).

      PETITIONS FOR REVIEW DENIED.




                                            3                            12-72473 / 13-71015